t c summary opinion united_states tax_court terrance lashawn and christy shields petitioners v commissioner of internal revenue respondent docket no 23815-05s filed date terrance lashawn and christy shields pro sese james h brunson iii for respondent wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in federal_income_tax in the amount of dollar_figure for petitioners’ taxable_year the issue we must decide is whether petitioners may claim petitioner terrance lashawn shields’s son as a dependent and receive the additional_child_tax_credit pursuant to sec_24 background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found as facts in the instant case at the time of filing the petition in the instant case petitioners resided in eastman georgia in this opinion our references to j s are to the biological son of petitioner terrance lashawn shields and aundrea b warner ms warner by order dated date the superior court of bleckly county awarded primary physical custody of j s to ms warner custody order petitioners timely filed their tax_return claiming deductions for four exemptions and a child_tax_credit in the amount of dollar_figure for two children including j s respondent disallowed the dependency_exemption deduction for j s and reduced the amount of the child_tax_credit from dollar_figure for two children to dollar_figure for one child on date respondent sent petitioners a notice_of_deficiency discussion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving an error rule a 290_us_111 in general a taxpayer is allowed as a deduction an exemption for each dependent sec_151 a dependent includes a son or daughter of the taxpayer over half of whose support for the calendar_year was provided by the taxpayer sec_152 in the case of a child who receives over half of his support during the calendar_year from his parent sec_1 who are divorced or separated or who live apart during the last months of the calendar_year the child is treated as receiving over half of his support from the parent having custody for the greater portion of the calendar_year sec_152 despite the heading support_test in case of child of divorced parents etc sec_152 1we infer from the record that ms warner and petitioner terrance lashawn shields provided over half of j s ’s support during but note that j s ’s maternal grandmother may have provided some support applies regardless of whether the parents were married 121_tc_245 custody is determined by the most recent divorce or custody decree sec_1_152-4 income_tax regs a noncustodial_parent may be entitled to a dependency_exemption deduction pursuant to sec_151 if the noncustodial_parent attaches to his tax_return a form_8332 release of claim to exemption for child of divorced or separated parents or similar written declaration signed by the custodial_parent stating that the custodial_parent will not claim the child as a dependent for the calendar_year sec_152 114_tc_184 the custody order granted primary physical custody to ms warner petitioners did not attach to their return a form_8332 or similar written declaration by ms warner stating that she would not claim the child as a dependent accordingly we hold that petitioners are not entitled to a dependency_exemption deduction for j s for taxable_year to qualify for the additional_child_tax_credit the taxpayer must show that he was entitled to a dependency_exemption deduction for his child see sec_24 c as stated above petitioners are not entitled to a dependency_exemption deduction 2it is unclear from the record whether ms warner and petitioner terrance lashawn shields were previously married for j s for the taxable_year in issue accordingly we hold petitioners are not entitled to the additional_child_tax_credit for taxable_year to reflect the foregoing decision will be entered for respondent
